                         Case 1:18-cv-07871-NRB Document 25 Filed 09/03/19 Page 1 of 1

                                                         m
                                               ORTIZ & ORTIZ
                                                                                  1
                                                                                      oocv~. 1r.:--:r
                                                                                                                                  ----~--.



                                                            LLP                       ELECTRO:NICALLY FILED
                                                      Attorneys at Law
                                               32-72 Steinway Street, Suite 402
                                                                                  1
                                                                                      DOC     #:_--=aJ--t-G!-t-'~a--
                                                                                      DA TE FILED :--1_1..L,L_..,3_,.,.{J..c..t-1-_.__ _
                                                  Astoria, New York 11103
                                                                                  L


Frank A. Ortiz (1931-2016)                                                                                     Tel. (718) 522-1117
Norma E. Ortiz*                                                                                                Fax (718) 596-1302
                                                                                                          email@ortizandortiz.com

Kay Uswatte, Of Counsel*
* (Admitted m New York and New Jersey)




                                                                    August 30, 2019



             Hon. Naomi R. Buchwald
             500 Pearl Street
             New York, New York 10007

                                                                    Re:     Noble v. Mount Olivet Church
                                                                            Civil Case No. 18-cv-07871

             Dear Judge Buchwald:

                     Please accept this report on the status of discovery. Your Honor ordered discovery to be
             completed by August 30 th • We have exchanged documents, and have conducted the depositions
             of the Plaintiff, real estate broker Ledwin Oviedo, and Mrs. Arecelis Staatz. However, both
             parties called for additional documents during the depositions and agreed that one or more third
             parties should be deposed.
                                                                                                              irppllt,a,1n-
                       I was authorized by the Defendants' counsel to request an extension of the deadline to ~ ,-eu.,,,.f~
             complete discovery for an additional 60 days.                                                      •"7"\_   1\.-t   ';?;YtN ,~   v
                                                                                                           [A)1,ln                /

                       Thank you for your time and consideration.                                      '1\..,..,r --+tu>.    ~1-,· -e-5
                                                                                                      ?i1-e. -&A,AAJ1\~ l ~ 1
                                                                            Very truly yours,
                                                                                                      r+-~,et.M-- ~
                                                                            S/Norma E. Ortiz ~O /w-,c("'-                   ~&.j""4.
             cc: D. Broderick, Esq.

                                                                                             ~
                                                                                                   L~:1-~~
                                                                                                        U>t.15l
                                                                                                                         "1 /3 /17
